Case 19-16354-elf                                                                                                                                                                                                   Doc 24                                                                                                                     Filed 03/10/20 Entered 03/10/20 13:33:39                                                                                                                  Desc Main
                                                                                                                                                                                                                                                                                                                                               Document      Page 1 of 1
     20-12815-0Mo ntgomery County 54-00-16807-00-5J oshua KravitzSchool District of Up per Dublin1 23 Welsh Road,Upper Dub linPennsy lvania000002 10,980 Schoo l Distr ict of Upper DublinScho ol District of Upper Dub lin20-1 2815-120-12 815-220-12 815-320-128 15-420-1281 5-5KravitzJenniferSir/Madam Joshua Kravitz123 Wels h Road1 23 E. Welsh Road12 3 E. Welsh RoadAmbler,,,,,,PA19002real estate taxes8, 024.842 019038 6-19school real estate taxesED




                                                                                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                              :      CHAPTER 13

Joshua L. Kravitz                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
Jennifer M. Kravitz
       Debtor                                                                                                                                                                                                                                                                                                                                                                                                                                                       :      CASE NO. 19-16354

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                REQUEST FOR NOTICES AND SERVICE OF PAPERS
        PLEASE TAKE NOTICE, that the undersigned, as counsel for School District of Upper
Dublin, an interested party in the above-captioned bankruptcy case, hereby requests, pursuant to
U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and 1109(b) of the U.S.
Bankruptcy Code, that all notices given or required to be given and all papers served or required
to be served in these proceedings be also given to and served upon:
                                                                                                                                                 James R. Wood, Esquire
                                                                                                                                               Portnoff Law Associates, Ltd.
                                                                                                                                              2700 Horizon Drive, Suite 100
                                                                                                                                                 King of Prussia, PA 19406
                                                                                                                                Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                                jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Attorney for School District of Upper Dublin
20-12815-0/RFN/kad
